Case 8:18-cv-02838-SCB-JSS Document 34 Filed 07/23/19 Page 1 of 5 PageID 233




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JERARD BROWN and ELIZABETH
CARDONA,

       Plaintiffs,

v.                                                                Case No: 8:18-cv-2838-T-24JSS

VIVINT SOLAR, INC., VIVINT SOLAR
DEVELOPER, LLC and SOLAR MOSAIC,
INC.,

      Defendants.
___________________________________/

                                             ORDER

       THIS MATTER is before the Court on Plaintiffs’ Motion to Compel Complete Responses

to Plaintiffs’ Interrogatories and Requests for Production of Documents Directed to Defendant

Solar Mosaic, Inc. (“Motion to Compel Mosaic”) (Dkt. 20) and Plaintiffs’ Motion to Compel

Complete Responses to Plaintiffs’ Interrogatories and Requests for Production of Documents

Directed to Defendants Vivint Solar, Inc. and Vivint Solar Developer, LLC (“Motion to Compel

Vivint”) (Dkt. 21), with Defendants’ respective responses in opposition (Dkts. 24, 25). On July

22, 2019, the Court held a hearing on both motions. For the reasons discussed at the hearing and

set forth below, both motions are granted in part and denied in part.

                                        BACKGROUND

       Jerard Brown and Elizabeth Cardona initiated this action in the Thirteenth Judicial Circuit

of Florida, alleging several counts of violations of the Fair Credit Reporting Act (“FCRA”) and

several counts for declaratory relief, against Vivint Solar, Inc., Vivint Solar Developer, LLC

(collectively “Vivint”), and Solar Mosaic, Inc. (“Mosaic”). (Dkt. 1-2.) Plaintiffs generally allege

that Defendants violated the FCRA by obtaining Plaintiffs’ credit reports “upon false pretenses,
Case 8:18-cv-02838-SCB-JSS Document 34 Filed 07/23/19 Page 2 of 5 PageID 234




without authorization by the consumer, and without a permissible purpose.” (Dkt. 1-2 ¶¶ 13, 32,

45, 88.) On November 19, 2018, Defendants removed the action to this Court. (Dkt. 1.) In the

instant Motions, Plaintiffs move to compel several categories of discovery.

                                  APPLICABLE STANDARDS

         A party is entitled to “discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

“Proportionality requires counsel and the court to consider whether relevant information is

discoverable in view of the needs of the case.” Tiger v. Dynamic Sports Nutrition, LLC, 2016 WL

1408098, at *2 (M.D. Fla. Apr. 11, 2016). “Information within this scope of discovery need not

be admissible in evidence to be discoverable.” Id. A party may move for an order compelling

disclosure or discovery. Fed. R. Civ. P. 37. The Court has broad discretion in managing pretrial

discovery matters and in deciding to compel. Josendis v. Wall to Wall Residence Repairs, Inc.,

662 F.3d 1292, 1306 (11th Cir. 2011); Perez v. Miami-Dade Cnty., 297 F.3d 1255, 1263 (11th Cir.

2002).

                                             ANALYSIS

         A. Withdrawn Requests

         At the hearing, Plaintiffs withdrew several requests. Based on these withdrawals, the

Motion to Compel Mosaic is denied as to request for production twenty-one; and the Motion to

Compel Vivint is denied as to requests for production three, seven through fourteen, and twenty-

one, and denied as to interrogatory eight.

         B. Subscriber Agreements

         In both motions, Plaintiffs move to compel production of Defendants’ subscriber

agreements with each of the main credit reporting agencies. (Dkt. 20 at 4; Dkt. 21 at 7.) The Court



                                                 -2-
Case 8:18-cv-02838-SCB-JSS Document 34 Filed 07/23/19 Page 3 of 5 PageID 235




finds these documents to be relevant and proportional to the needs of the case. The Motion to

Compel Mosaic is granted as to request for production fifteen, and the Motion to Compel Vivint

is granted as to request for production fifteen.

       C. Policies and Procedures

       In both motions, Plaintiffs move to compel production of Defendants’ policies and

procedures. (Dkt. 20 at 4–6; Dkt. 21 at 7–10.) In considering the Complaint and the needs of the

case, the Court finds these documents to be relevant only to the extent they discuss compliance

with the FCRA. Defendants should produce the portions of the requested policies and procedures

which relate to the FCRA along with the tables of contents so Plaintiffs can ensure production of

all relevant portions. The Motion to Compel Mosaic is granted in part and denied in part, as

specified herein, as to requests for production seventeen through twenty, and the Motion to Compel

Vivint is granted in part and denied in part, as specified herein, as to requests for production sixteen

through twenty.

       D. Employee Information

        Plaintiffs move to compel Vivint to provide documents containing the contact information

of each employee that communicated with Plaintiffs, as well as those employees’ employment

agreements, compensation agreements, and sales goals. (Dkt. 21 at 10.) Vivint agrees to provide

this information. The Motion to Compel Vivint is granted as to requests for production twenty-

two and twenty-five through twenty-seven. Both motions also request the personnel files for the

same employees, including background checks, disciplinary records, and training records. (Dkt.

20 at 6; Dkt. 21 at 11.) Defendants agree to provide this information. However, to the extent the

requests encompass criminal records, the motions are denied without prejudice for the parties to

confer on safeguarding the employees’ privacy rights. The Motion to Compel Mosaic is granted



                                                   -3-
Case 8:18-cv-02838-SCB-JSS Document 34 Filed 07/23/19 Page 4 of 5 PageID 236




in part and denied in part, as specified herein, as to request for production twenty-three, and the

Motion to Compel Vivint is granted in part and denied in part, as specified herein, as to request for

production twenty-three.

       E. Employees’ Location and Prospective Customers

       Plaintiffs move to compel Vivint to provide documents “reflecting the whereabouts of

[Vivint’s] employees, agents, or representatives who were in Plaintiffs’ zip codes when their credit

was run.” (Dkt. 21 at 11.) Plaintiffs also specifically request “Prospective Customer Consent

Forms” obtained by Vivint’s “representatives, employees, and/or agents in Plaintiffs’ zip codes in

the month in which Plaintiffs’ credit was run.” (Dkt. 21 at 28.) The Court finds that Plaintiffs

have not established the relevance of these broad requests, or their proportionality to the needs of

the case. The Motion to Compel Vivint is denied as to requests for production twenty-four and

twenty-eight.

       F. Other Complaints

       Both motions move to compel Defendants to provide information regarding other relevant

complaints. (Dkt. 20 at 6–9; Dkt. 21 at 13–21.) The parties agree that prior complaints of FCRA

violations are relevant to the issue of willfulness under the FCRA. See Harris v. Mexican Specialty

Foods, Inc., 564 F.3d 1301, 1310 (11th Cir. 2009) (“A violation is ‘willful’ for the purposes of the

FCRA if the defendant violates the terms of the Act with knowledge or reckless disregard for the

law.”). However, considering the relevance of prior complaints and the proportionality to the

needs of the case, the Court will limit the scope of discovery in this area. Defendants shall produce

any prior complaints from Florida, in 2016 and 2017, that allege Defendants violated the FCRA

by obtaining a consumer credit report without authorization by the consumer. The Motion to

Compel Mosaic is granted in part and denied in part, as specified herein, as to requests for



                                                -4-
Case 8:18-cv-02838-SCB-JSS Document 34 Filed 07/23/19 Page 5 of 5 PageID 237




production twenty-nine through thirty-two and as to interrogatory fourteen; the Motion to Compel

Vivint is granted in part and denied in part, as specified herein, as to requests for production

twenty-nine through thirty-two and as to interrogatories five and fourteen.

       G. Net Worth

       Plaintiff moves to compel Vivint to provide documents reflecting Vivint’s financial records

and current net worth. (Dkt. 21 at 18.) The parties have agreed to exchange this discovery after

the Court rules on dispositive motions. The Motion to Compel Vivint is denied without prejudice

as to request for production thirty-three.

       Accordingly, it is ORDERED that:

       1. Plaintiffs’ Motion to Compel Complete Responses to Plaintiffs’ Interrogatories and

           Requests for Production of Documents Directed to Defendant Solar Mosaic, Inc. (Dkt.

           20) and Plaintiffs’ Motion to Compel Complete Responses to Plaintiffs’ Interrogatories

           and Requests for Production of Documents Directed to Defendants Vivint Solar, Inc.

           and Vivint Solar Developer, LLC (Dkt. 21) are GRANTED IN PART and DENIED

           IN PART to the extent specified herein; and

       2. Defendants shall produce the discovery compelled by this order on a rolling basis to

           conclude by August 6, 2019.

       DONE and ORDERED in Tampa, Florida, on July 23, 2019.




Copies furnished to:
Counsel of Record




                                               -5-
